                                            Case 5:18-cv-02349-BLF Document 418 Filed 09/17/20 Page 1 of 8




                                   1

                                   2

                                   3

                                   4                                    UNITED STATES DISTRICT COURT

                                   5                                   NORTHERN DISTRICT OF CALIFORNIA

                                   6                                          SAN JOSE DIVISION

                                   7

                                   8        JANE DOE 1, et al.,                              Case No. 18-cv-02349-BLF (VKD)
                                                         Plaintiffs,
                                   9
                                                                                             ORDER RE DEFENDANTS’ MOTION
                                                   v.                                        FOR RECONSIDERATION
                                  10

                                  11        CHAD WOLF, et al.,                               Re: Dkt. No. 379
                                                         Defendants.                         FILED UNDER SEAL
                                  12
Northern District of California
 United States District Court




                                  13

                                  14            Defendants ask the Court to reconsider a portion of its May 27, 2020 order (Dkt. No. 343)

                                  15   sustaining in part and denying in part defendants’ confidentiality designations for certain

                                  16   discovery materials. Dkt. No. 379. Defendants contend that reconsideration is warranted in light

                                  17   of the presiding judge’s subsequent decision denying plaintiffs leave to add the FBI as a defendant

                                  18   in the action and to add allegations concerning the FBI’s adoption of a particular vetting threshold

                                  19   for refugee applications. Id. Plaintiffs oppose reconsideration, arguing that the intervening

                                  20   decision is not a material change of law or fact and that defendants are not entitled to a different

                                  21   result on the merits. Dkt. No. 394. No party requested oral argument, and the Court deems the

                                  22   motion suitable for decision without a hearing. Civ. L.R. 7-1(b).

                                  23            For the reasons explained below, the Court grants in part and denies in part defendants’

                                  24   motion for reconsideration.

                                  25   I.       BACKGROUND
                                  26            On September 7, 2018, the Court permitted plaintiffs to conduct jurisdictional discovery

                                  27   concerning the nature of the agency action at issue in plaintiffs’ sixth claim for relief under the

                                  28   Administrative Procedure Act (“APA”), which seeks review of changes defendants allegedly made
                                          Case 5:18-cv-02349-BLF Document 418 Filed 09/17/20 Page 2 of 8




                                   1   to the Lautenberg-Specter program for processing the refugee applications of Iranian religious

                                   2   minorities. Dkt. No. 102; see Dkt. No. 1 ¶¶ 95-96. During the past two years, defendants have

                                   3   produced a substantial number of documents in response to plaintiffs’ document requests and have

                                   4   provided two witnesses for Rule 30(b)(6) depositions. See, e.g., Dkt. No. 251 at 8. The parties

                                   5   have asked the Court to resolve many discovery-related disputes during that time, but in none of

                                   6   those disputes have defendants objected to producing particular documents or testimony on

                                   7   grounds of relevance, although defendants have at times disputed the relevance of portions of

                                   8   otherwise responsive documents or testimony in support of their arguments concerning the

                                   9   propriety of certain redactions and confidentiality designations. See, e.g., Dkt. No. 180 at 12

                                  10   (“Defendants assert that the information marked ‘nonresponsive’ in produced documents is neither

                                  11   relevant nor responsive to the limited purpose of jurisdictional discovery and is appropriately

                                  12   withheld.”); Dkt. No. 181 at 7 n.4 (arguing against public disclosure of government employees’
Northern District of California
 United States District Court




                                  13   names because “[s]ince discovery at this point is only jurisdictional, disclosure of these names is

                                  14   not relevant or proportional”) (emphasis original); Dkt. No. 306 at 9–10 (arguing that vetting

                                  15   technique at issue is beyond the scope of jurisdictional discovery because the FBI implemented

                                  16   the technique, not defendants).

                                  17          On June 16, 2020, Judge Freeman, who presides over this action, denied plaintiffs’ motion

                                  18   for leave to amend their complaint in two respects relevant to this dispute. First, Judge Freeman

                                  19   found that the FBI’s alleged adoption of a zero-risk tolerance policy for its review of refugee

                                  20   applicants and returning “not clear” results to defendants based on that policy is not a final agency

                                  21   action reviewable under the APA, and she concluded that allegations concerning the FBI’s policy

                                  22   may not be added to the complaint. Dkt. No. 357 at 12, 14, 16. Second, Judge Freeman found

                                  23   that the FBI is not a proper party to the action. Id. at 17.

                                  24          On June 18, 2020, Judge Freeman denied defendants’ motion seeking review of this

                                  25   Court’s May 27, 2020 order (Dkt. No. 343) regarding defendants’ confidentiality designations.

                                  26   Dkt. No. 360. However, Judge Freeman observed that “[d]efendants may have a stronger

                                  27   jurisdictional discovery argument now because the Court denied [p]laintiffs’ motion for leave to

                                  28   add the FBI as a defendant,” and that “[i]f [d]efendants would like to re-assert their jurisdictional
                                                                                          2
                                            Case 5:18-cv-02349-BLF Document 418 Filed 09/17/20 Page 3 of 8




                                   1   discovery argument, [d]efendants may raise the issue with Judge DeMarchi in a subsequent

                                   2   motion.” Id. at 4–5.

                                   3            The 16 discovery items whose confidentiality designations defendants now ask the Court

                                   4   to reconsider all concern the FBI’s vetting of refugee applicants. These materials fall into three

                                   5   categories: (1) references to                                                                  ,

                                   6   without details of what that                       entails; (2) references to assessing applicants’

                                   7                                         , without details of what that assessment entails; and (3)

                                   8   descriptions of aspects of the FBI’s vetting methodology, with some level of detail. Defendants

                                   9   designated all of these materials “Highly Confidential – Attorneys’ Eyes Only” (“HC-AEO”)

                                  10   under the protective order in this case. The table below lists the 16 items whose designation the

                                  11   Court has been asked to reconsider and the category into which each falls:

                                  12
Northern District of California




                                                  No.    Discovery document/deposition1                          Category
 United States District Court




                                  13
                                                  1      DEF-00000056 (“. . . FBI expanding its vetting to
                                  14                     include deep dive
                                                         vetting . . .”)
                                  15

                                  16              2      DEF-00000143 (“In unclassified venues, it is
                                                         usually referred to as “deep dive” or the
                                  17                                                        .”)

                                  18              3      DEF-00005921.0001 (“. . . FBI has informed us that      Methodology
                                                         generally speaking they object to cases where           description
                                  19                     applicants,
                                  20
                                                                           provided by the applicant have
                                  21
                                                             .”)
                                  22
                                                  4      DEF-00006140.0001 (“. . . the most helpful              Methodology
                                  23                     information would be to know if the information is      description
                                                         related to the applicant
                                  24

                                  25

                                  26

                                  27

                                  28   1
                                           Italicized text indicates the text defendants designated HC-AEO.
                                                                                             3
                                             Case 5:18-cv-02349-BLF Document 418 Filed 09/17/20 Page 4 of 8




                                                                       .”); (“. . . it would be helpful to get a
                                   1                    better sense of the nature and timing
                                   2                                , if that is the basis for an objection (e.g.,

                                   3                                                                  ).”);
                                                        (“. . . it would be helpful to know the general reason
                                   4                    the individual is of concern o
                                                                                 . General information may
                                   5
                                                        suffice, such as whether the individual is . . .
                                   6

                                   7                                                                   . . .”)

                                   8             5      Ingraham dep., 56:7-10, 13
                                   9             6      Ingraham dep., 85:20 and 86:1-2
                                  10
                                                 7      Ingraham dep., 138:18-19, 24
                                  11
                                                 8      Ingraham dep., 180:5, 25 and 181:16
                                  12
Northern District of California




                                                 9      Ruppel dep., 53:5
 United States District Court




                                  13
                                                 10     Ruppel dep., 80:8, 13 and 81:9-10
                                  14
                                                 11     Ruppel dep., 85:10
                                  15

                                  16             12     Ruppel dep., 86:5-6, 15-16

                                  17             13     Ruppel dep., 89:13-14, 24

                                  18             14     Ruppel dep., 90:17

                                  19             15     Ruppel dep., 134:5
                                  20             16     Ruppel dep., 209:6-8, 24
                                  21

                                  22            In its prior order, the Court concluded that defendants had not made a showing of

                                  23   particularized harm or prejudice that would result from unprotected disclosure of these materials

                                  24   and concluded, on that basis, that they should not be designated HC-AEO. Dkt. No. 343 at 3–8,

                                  25   Exs. A–C.

                                  26   II.      LEGAL STANDARD
                                  27            In this district, “a motion for reconsideration may be made on one of three grounds: (1) a

                                  28   material difference in fact or law exists from that which was presented to the Court, which, in the
                                                                                            4
                                          Case 5:18-cv-02349-BLF Document 418 Filed 09/17/20 Page 5 of 8




                                   1   exercise of reasonable diligence, the party applying for reconsideration did not know at the time of

                                   2   the order; (2) the emergence of new material facts or a change of law; or (3) a manifest failure by

                                   3   the Court to consider material facts or dispositive legal arguments presented before entry of

                                   4   judgment.” Bayer v. Neiman Marcus Grp. Inc., Case No. 13-cv-04487-MEJ, 2018 WL 10425912,

                                   5   at *1 (N.D. Cal. July 30, 2018) (citing Civ. L.R. 7-9(b)(1)-(3)). A motion for reconsideration may

                                   6   “not be used to raise arguments or present evidence for the first time” that “could reasonably have

                                   7   been raised earlier in the litigation.” Iglesia Ni Cristo v. Cayabyab, No. 18-cv-00561-BLF, 2020

                                   8   WL 3833281, at *2 (N.D. Cal. July 8, 2020).

                                   9   III.   DISCUSSION
                                  10          Defendants originally produced the 16 discovery items at issue here—portions of four

                                  11   documents and excerpts of two Rule 30(b)(6) depositions—without objection on relevance

                                  12   grounds. However, in arguing for HC-AEO designations in the March 13, 2020 discovery dispute
Northern District of California
 United States District Court




                                  13   letter, they noted that “the conduct of FBI . . . has no bearing on the conduct of DHS and State and

                                  14   thus is beyond the jurisdictional discovery scope.” Dkt. No. 306 at 10. Defendants now argue that

                                  15   Judge Freeman’s June 16, 2020 decision definitely renders these items irrelevant for the purpose

                                  16   of jurisdictional discovery and that this lack of relevance warrants the Court’s reconsideration of

                                  17   its order regarding defendants’ confidentiality designations. Defendants’ arguments on

                                  18   reconsideration do not address how the purported irrelevance of these materials should inform the

                                  19   Court’s re-assessment of their confidentiality designations. Instead, defendants effectively seek a

                                  20   do-over on the merits, including asking the Court to consider the declaration of FBI Acting

                                  21   Section Chief Gabriel K. Poling (Dkt. No. 373-4) concerning the harm he believes will result from

                                  22   disclosure of the disputed items—a declaration not previously before the Court.

                                  23          Plaintiffs disagree that the 16 discovery items must now be deemed irrelevant to any issue

                                  24   remaining in the case. They point out that defendants Department of Homeland Security (“DHS”)

                                  25   and Department of State (“DOS”) produced these materials and that the materials reflect what

                                  26   DHS and DOS understood about the FBI’s vetting policy. Plaintiffs argue that this understanding

                                  27   is central to their allegations about final agency action and that Judge Freeman’s June 16, 2020

                                  28   order does not hold otherwise. Dkt. No. 394 at 3; see also Dkt. No. 357 at 10 (“Defendants’
                                                                                         5
                                          Case 5:18-cv-02349-BLF Document 418 Filed 09/17/20 Page 6 of 8




                                   1   decision to deny refugee applications based on a ‘not clear’ result from the FBI is circumscribed

                                   2   and discrete and an exercise of agency power.”). As a result, plaintiffs contend that there has been

                                   3   no material change of fact or law warranting reconsideration, and they strenuously object to a do-

                                   4   over on the merits.

                                   5          In the Court’s view, the question presented is a narrow one: whether Judge Freeman’s

                                   6   order concluding that the FBI is not a proper party to this action and that the FBI’s refugee vetting

                                   7   policy is not reviewable agency action constitutes a change in fact or law that warrants the Court’s

                                   8   reconsideration of its prior decision on the propriety of defendants’ confidentiality designations.

                                   9   As noted in its prior order, the standard the Court must apply is set forth in In re Roman Catholic

                                  10   Archbishop of Portland in Oregon, 661 F.3d 417 (9th Cir. 2011). The Court must first consider

                                  11   whether “particularized harm” will result if the designated materials are disclosed to the public or

                                  12   to an adverse party. In re Roman Catholic Archbishop, 661 F.3d at 424. General allegations of
Northern District of California
 United States District Court




                                  13   harm are insufficient. Id. If the Court concludes that disclosure will result in specific harm, the

                                  14   Court must then consider and balance other public and private interests in order to decide whether

                                  15   defendants’ interest in protecting the material outweighs the public’s and plaintiffs’ interests in

                                  16   disclosure. Id. Those factors are: (1) whether disclosure will violate any privacy interests; (2)

                                  17   whether the information is being sought for a legitimate purpose or for an improper purpose; (3)

                                  18   whether disclosure of the information will cause a party embarrassment; (4) whether

                                  19   confidentiality is being sought over information important to public health and safety; (5) whether

                                  20   the sharing of information among litigants will promote fairness and efficiency; (6) whether a

                                  21   party benefitting from the order of confidentiality is a public entity or official; and (7) whether the

                                  22   case involves issues important to the public. Id. (citing Glenmede Trust Co. v. Thompson, 56 F.3d

                                  23   476, 483 (3d Cir. 1995)). As the party opposing disclosure, defendants bear the burden of

                                  24   demonstrating good cause for their HC-AEO designations. Id.

                                  25          In its prior order, the Court concluded that defendants had not made a showing of

                                  26   particularized harm. Defendants have identified no reason for the Court to reconsider that finding.

                                  27   Likewise, defendants have identified no reason for the Court to consider the information in the

                                  28   Poling declaration, which could have been submitted in connection with the parties’ original
                                                                                          6
                                          Case 5:18-cv-02349-BLF Document 418 Filed 09/17/20 Page 7 of 8




                                   1   dispute. In addition, the Court agrees with plaintiffs that the question of relevance or lack thereof

                                   2   is not part of the first step of the analysis, which requires the Court to consider whether defendants

                                   3   have made a showing of particularized harm. Although it may be argued that in In re Roman

                                   4   Catholic Archbishop, it was undisputed that the information at issue was relevant and that the

                                   5   Ninth Circuit’s two-step analysis therefore presumes relevance, the Court is aware of no authority

                                   6   for the proposition that it may consider the relevance or degree of relevance of discovery material

                                   7   in assessing whether unprotected disclosure would result in particularized harm. Relevance

                                   8   properly may be considered at the second step of the analysis—e.g., in assessing whether the

                                   9   information is being sought for a legitimate purpose—but the Court does not reach that step unless

                                  10   it finds that defendants have shown particularized harm.

                                  11          The Court is not persuaded that the information reflected in these 16 discovery items is

                                  12   wholly irrelevant to any issue in the case, as defendants contend. Plaintiffs articulate a reasonable
Northern District of California
 United States District Court




                                  13   justification for why the discovery materials remain relevant. However, even if defendants were

                                  14   correct that the materials are irrelevant, this lack of relevance would not support reconsideration of

                                  15   the Court’s assessment of defendants’ showing of particularized harm.

                                  16          However, in considering defendants’ motion, the Court has reviewed sua sponte whether

                                  17   its decisions with respect to each of the 16 discovery items are consistent with the reasoning

                                  18   described in the May 27, 2020 order. See Nat’l Res. Def. Council v. Evans, 243 F. Supp. 2d 1046,

                                  19   1048 (N.D. Cal. 2003) (“[I]t is well established that a district court has the inherent power to

                                  20   reconsider interlocutory orders and reopen any part of a case before entry of final judgment.”)

                                  21   (citing Marconi Wireless Tel. Co. v. United States, 320 U.S. 1, 47–48 (1943)). The Court

                                  22   concludes that its decisions with respect to two items are not consistent with the reasoning in the

                                  23   order. Items 3 and 4 in the table above disclose some of the operational details of the FBI’s

                                  24   vetting methodology. Consistent with the Court’s May 27, 2020 order, application of the HC-

                                  25   AEO designation is appropriate for such material. See Dkt. No. 343 at 4–5. The remaining

                                  26   discovery items at issue include references to “vetting techniques or agency processes at a high

                                  27   level without revealing anything about the operational details” of the techniques or processes. The

                                  28   Court’s prior decisions as to those specific items are consistent with the reasoning in the May 27,
                                                                                         7
                                          Case 5:18-cv-02349-BLF Document 418 Filed 09/17/20 Page 8 of 8




                                   1   2020 order. See id. at 4. Those items should not retain the HC-AEO designation.

                                   2   IV.    CONCLUSION
                                   3          Accordingly, the Court denies defendants’ motion for reconsideration of its prior order

                                   4   regarding the 16 discovery items, except with respect to items 3 and 4, in DEF-00005921.0001

                                   5   and DEF-00006140.0001, respectively. Those items may retain the HC-AEO designation.

                                   6          This order contains information defendants have asked to be filed under seal. Dkt. Nos.

                                   7   373, 393, 400. Because this order is subject to review by the presiding judge, and because

                                   8   resolution of any such review may impact the question of whether certain material ought to be

                                   9   filed under seal, portions of this order shall be filed under seal until further order of the Court.

                                  10          IT IS SO ORDERED.

                                  11   Dated: September 17, 2020

                                  12
Northern District of California
 United States District Court




                                  13
                                                                                                      VIRGINIA K. DEMARCHI
                                  14                                                                  United States Magistrate Judge
                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
                                                                                           8
